department of the treasury internal_revenue_service washington d c date number release date office symbols cc dom fs it a case number tl-n-3653-97 uilc memorandum for district_counsel pacific northwest portland office cc wr pnw por from deborah a butler assistant chief_counsel field service cc dom fs subject internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x corp y corp z corp m n p q r s t u v w x y z date date date term a term b exercise period issue whether the taxpayer is entitled to an interest_deduction for the amount_paid to an unrelated party under a shadow warrant agreement executed in conjunction with a loan transaction between the parties conclusion we concur in your advice that the shadow warrant agreement is integrally related to the credit agreement which was part of a financing_transaction the available facts do not support recharacterizing the shadow warrants as equity however the additional factual development required may dictate a different conclusion facts on date x corp and y corp an unrelated financial lender entered into a credit agreement and a shadow warrant agreement the loans were fully secured not convertible into stock and y corp was given no participation in the management of the company under the credit agreement y corp received a closing fee of dollar_figures y corp agreed to provide financing to x corp as follows term_loan a in the amount of q payable in quarterly installments over term a interest at prime rate plus or libor plus as selected by x corp term_loan b in the amount of dollar_figurer payable in quarterly installments over term b interest rate of per annum and dollar_figurer revolving loan in the amount of dollar_figurer due and payable if term_loan a and term_loan b were paid in full interest at prime rate plus or libor plus as selected by x corp cid cid letter_of_credit guaranty of up to dollar_figurez of industrial_development_bonds already outstanding the credit agreement provided that as a condition of making the loan the shadow warrant agreement must be delivered to y corp on or before the closing date the shadow warrant agreement stated that the initial warrants were being issued to y corp in order to induce the initial_holder to enter into and advance funds pursuant to the credit agreement the shadow warrant agreement specifically states that nothing in its terms should be construed as granting the holder a right to purchase stock to receive notice of or to vote at shareholder meetings or to any rights as a shareholder the shadow warrants were transferable upon exercise of the warrants y corp was entitled to a contingent payment which was the greater of the fair_market_value per share or book_value per share of m shadow warrant shares minus the base price of dollar_figurez per share they could be exercised during the exercise period or upon the occurrence of an exercise event an exercise event was defined as a merger complete_liquidation sale of substantially_all assets or a sale of more than ten percent of outstanding capital stock in addition the shadow warrant agreement contained antidilution provisions which increased the number of shadow warrant shares and or decreased the base price in the event that x corp issued additional shares at less than the base price there was also a provision for the holder of the shadow warrants to share in corporate_distributions in essence these provisions were designed to protect y corp ’s right to receive the contingent payment which should equal n of the value of x corp a amendment to the shadow warrant agreement changed the applicable_percentage to p while at the same time increasing the number of shadow warrant shares to m on date x corp was purchased by z corp in accordance with the agreements y corp exercised the warrants the contingent payment was computed as dollar_figuret but on the date of the merger y corp received a payment of only dollar_figureu an additional dollar_figurev was payed to y corp during the taxable_year on the federal_income_tax return for the period ending x corp claimed an interest_expense_deduction in the amount of dollar_figuret during the audit x corp has agreed that the interest_expense_deduction is limited to the amount actually paid during the year but continues to assert that an interest_expense_deduction is allowable the revenue_agent has raised questions about the treatment of the warrants for tax purposes he is considering whether the shadow warrants are more properly characterized as equity in this regard he has also suggested that because the credit agreement and the shadow warrant agreement are two separate documents they should be considered independently cid law and analysis sec_163 allows a deduction for all interest_paid or accrued within the taxable_year interest is the amount which one has contracted to pay for the use forbearance or detention of money 308_us_488 284_us_552 revrul_76_413 1976_2_cb_213 a payment may not be denominated as interest but a taxpayer will nonetheless be entitled to a sec_163 deduction because it is in substance interest 286_f2d_285 6th cir 195_f2d_69 3rd cir a r jones syndicate v commissioner 23_f2d_833 7th cir 21_tc_846 the revenue_agent proposes that the credit agreement and the shadow warrant agreement should be considered separately rather than as integrally related and part of the same transaction while the loan and warrant agreements are separate documents they were executed at the same time and emanate from the same transaction we agree with the conclusion that an analysis of the shadow warrant agreement cannot be complete without taking into account the entire transaction which includes the credit agreement the execution and delivery of the shadow warrant agreement is a condition of the loan the two cannot be viewed as having independent significance unrelated to the other the determination of whether an instrument represents debt or equity is a question of fact 326_us_521 411_f2d_818 5th cir o h kruse grain milling v commissi279_f2d_123 9th cir litton business sys inc v commissioner 63_tc_367 the ultimate issue is whether there is a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship the intent of the parties is derived from the total effect of what occurred 641_f2d_83 2nd cir 376_f2d_791 2nd cir among the factors the courts consider the names given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payment the right to enforce payments the extent of participation in management by the holder of the instrument status of the advances in relation to regular corporate creditors intent of the parties identity of interest between creditors and shareholders the ‘thinness’ of capital structure in relation to the debt the ability of the corporation to obtain funds from outside sources the use to which advances were put the failure of debtor to repay and the risk involved wilbur 800_f2d_625 6th cir 511_f2d_185 6th cir 432_f2d_741 6th cir 318_f2d_38 5th cir 74_tc_476 acq 1982_2_cb_1 no one of these factors is determinative 279_f2d_657 9th cir 319_f2d_475 9th cir they are only aids in answering the ultimate question of whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor-creditor relationship 683_f2d_365 ct_cl applying these factors to the facts of this case we make the following observations names given the certificates exam argues that the term warrant connotes an equity_interest however warrants have sometimes been variously treated as debt and others as equity presence of a maturity_date term loans a and b have maturity dates but the revolving loan is due and payable only when and if the term loans are fully paid the shadow warrants are exercisable over a five year period if not exercised by that date or upon the occurrence of an exercise event the warrants would expire unpaid the source of the payment exam correctly points out that under the agreement all payments of the shadow warrants are tied to equity distributions or the appreciation of the value of x corp stock to the extent that x corp made a distribution to its shareholders it seems clear that the pro-rata payment which y corp received would be derived from the same source from which the stock_distribution was made-usually earnings_and_profits payment upon the occurrence of an exercise event would seem to derive from net_proceeds available to shareholders indicates equity right to enforce the payment of principal and interest upon either the occurrence of an exercise event or exercise by x corp the agreement specifies the warrantholder’s remedies at law in the event of either default or violation of the agreement including specific performance or injunction thus there are provisions to enforce payment of the contingent payment however if the value of the stock does not exceed dollar_figurex y corp is entitled to nothing indicates debt participation in management y corp has no rights to participate in management indicates debt status equal to or inferior to regular corporate creditors shadow warrants have no preference over other corporate debt subordination to debt tends to be indicative of equity intent of parties exam concedes that in form the shadow warrants are structured so as to look like debt the shadow warrant agreement specifically states that nothing in its terms should be construed as conveying the rights of a shareholder moreover it also states that the purpose for granting the shadow warrant agreement is as an inducement to y corp to lend funds to x corp indicates debt thin or adequate capitalization here the courts look at both the debt-equity_ratio and whether the amount of capital invested in a business venture is realistic and adequate for carrying on the business for which it is organized and engaged the 340_f2d_445 2nd cir where quick_assets cannot cover current liabilities the fifth circuit affirmed the tax court’s determination that a corporation was thinly capitalized and notes were in fact equity 462_f2d_712 5th cir unable to make a determination from the available facts identity of interest between creditor and stockholder the available facts indicate that y corp has no equity_interest in x corp there is no indication of the extent to which the two corporations have common shareholders or directors at this point it appears that y corp and x corp are totally unrelated even so the courts have held the fact that a transaction is between unrelated third party will not preclude examination of the substance of a purported loan 348_f2d_1006 6th cir the motel co v commissioner tcmemo_1964_34 available information indicates debt the ability to obtain capital from other sources the inability to secure financing from another source is considered evidence that the advances are risk capital rather than debt see merlo builders inc supra no facts provided with respect to this issue the use to which advances were put to the extent that the funds are used in acquiring the business or to acquire capital assets it tends to suggest that they are part of the venture capital see merlo builders inc supra 462_f2d_712 5th cir no facts were initially provided with respect to this issue in subsequent telephone conversation the revenue_agent indicated the date transactions were part of a leveraged_buyout needs additional factual development failure of debtor to repay while it appears that the contingent payment was in fact made x corp only paid part of what was calculated to be the amount due there is no explanation for the partial payment the risk involved no facts provided with respect to this issue in our view the factor which most strongly weighs in favor of treatment of the shadow warrants as equity is the source of payment to the extent that the contingent payment is based on the value of the stock and adjustments are required when there is a relative change in the capital structure of x corp the contingent payment looks like a dividend thus in amw investments inc v commissioner tcmemo_1996_235 where no principal or interest was paid until years after the transfer and repayment was contingent on corporate earnings a thinly capitalized corporation was denied an interest_expense_deduction on promissory notes moreover the courts have closely scrutinized instruments denominated as debt where a thinly capitalized corporation uses a large portion of cash and or property required to get the business established and under way 462_f2d_712 5th cir 377_f2d_403 10th cir isidor 15_tc_31 aff’d per curiam 192_f2d_392 2nd cir the scrutiny is not limited to corporation-shareholder transaction but also those transactions involving unrelated third parties see for example merlo builders inc v commissioner tcmemo_1964_34 nonetheless at this time we cannot say that the available facts support the recharacterization of the shadow warrants as equity rather than debt we point out that there is an argument that the payment structure for the warrants is merely designed to insure that the lender receives additional interest when and if the value of the corporation increases likewise it is arguable that the shadow warrant agreement provides for a distribution to the holder of the warrants when dividends are paid to ensure that shareholders do not receive preference over the noteholder see for example stephens brothers miller-hutchingson co v commissioner 24_tc_953 where the tax_court held that a taxpayer who agreed to repay principal plus one half of the profits in exchange for a loan may deduct the profits paid to lender as interest in 398_f2d_694 3rd cir held that a loan from shareholders to a corporation was equity rather than debt even though the notes presented all the formal indicia of debt the court noted that the loan proceeds had been used to acquire the assets of the corporation and could not have been repaid for a number of years the court concluded that the economic reality was that the advances were a long term commitment dependent on the future value of the asset acquired additionally the court pointed out that the shareholders’ willingness to defer repayment of the loan was vastly different from what an outside lender would expect similarly here in the absence of an exercise event y corp was deferring whatever payments it might receive on the warrants for five to ten years not only was the contingent payment deferred but in the ordinary course of business repayment of the interest on the revolving loan would not commence until years after the loans were made such deferral is not to be expected from most third party lenders you have asked about how 634_f2d_484 10th cir effects our analysis in that case the district_court found that stock warrants issued in connection with a loan transaction were an integral part of the loan and the value of the warrants constituted a part of the cost of obtaining the loan as such the warrants were an investment_unit under sec_1 a b ii a as applicable to obligations issued before date which entitled taxpayer to amortize and deduct the warrant purchase_price there was no debt-equity analysis in monarch cement co and the regulations under which that case was decided are inapplicable here despite the fact that the amount of the contingent payment is determined by reference to the value of the stock an attribute of stock to the extent that information has been provided to this office most of the other factors tend to support the taxpayer’s characterization of the contingent payment as interest essentially y corp an unrelated lender has the right to enforce its receipt of a payment by a date certain y corp cannot participate in the management of x corp and apart from the method of payment we can point to no other factor which tends to indicate the payment is not interest the expressed intent of the parties is that the shadow warrants were part of the recompense to y corp for extending financing the loans but as the cases point out it is the totality of the factors analyzed in light of the economic reality which dictate the results in view of the number of factors for which incomplete or no information has been provided additional facts could alter how the agreements are viewed like plantation patterns and the motel co v commissioner indicate loan transactions tied in with the initial acquisition of a business or its capital assets are subject_to careful scrutiny as cases case development hazards and other considerations despite our tentative conclusion that the record does not support recharacterization of the contingent payment at this time more factual development is in order no information was provided with respect to several of the factors which are considered in making the debt versus equity determination if you have any further questions please call deborah a butler assistant chief_counsel field service by thomas d moffitt senior technician reviewer income_tax accounting branch
